Citation Nr: 9911468	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy with degenerative arthritis, currently 
rated as 20 percent disabling.  

5.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A June 1998 rating decision denied service connection for 
plantar fasciitis of the right foot.  An appeal must be 
initiated with a timely notice of disagreement filed with the 
RO.  38 C.F.R. §§ 20.200, 20.201, 20.300 (1998).  It appears 
that a letter from the veteran, dated in May 1998, was 
received by the RO in August 1998.  It made no mention of the 
right foot or plantar fasciitis.  There is no record of a 
timely notice of disagreement on this issue being received by 
the RO.  Consequently, this issue is not in appellate status 
for consideration by the Board.  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the 

basic framework for the appellate process, as follows:  
Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  Compare Manlincon v. West, No. 97-1467 (U.S. Vet. 
App. Mar. 12, 1999).  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  

The January 1997 statement of the case and the April 1998 
supplemental statement of the case show that that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criterion for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board 

must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence to connect a right knee disorder to 
disease or injury during service or to a service-connected 
disability.  

3.  There is no evidence to connect a right ankle disorder to 
disease or injury during service or to a service-connected 
disability.  

4.  There is no evidence to connect a left ankle disorder to 
disease or injury during service or to a service-connected 
disability.  

5.  Residuals of a left knee meniscectomy with degenerative 
arthritis are manifested by knee pain and limitation of 
flexion to 120 degrees, without other impairment.  

6.  The service-connected hypertension requires medication 
for control and is currently manifested by diastolic pressure 
predominantly less than 100 and systolic pressure 
predominantly less than 150.  The diastolic pressure is not 
predominantly 110 or more.  The systolic pressure is not 
predominantly 200 or more.  



CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee meniscectomy with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
4.71a and Codes 5259, 5260 (1998).  

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(1997, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has 

not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107 (West 1991).  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements.  However, the presence 
of a current disability requires a medical diagnosis; where 
an opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, it is not contended, nor is there evidence 
linking a current disability to disease or injury during 
service.  Rather, the veteran seeks secondary service 
connection asserting that his service-connected left knee 
disorder caused right knee, right ankle and left ankle 
disabilities.  Service connection can be granted for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (1998).  
Also, if a service-connected disability aggravates a 
nonservice-connected disability, compensation is payable for 
the additional disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  However, in each instance, there must be 
evidence from a physician or other competent medical source 
which links the claimed disability to the service-connected 
disability.  As a lay witness, the veteran does not have the 
medical training or experience to provide competent evidence 
on the medical question of etiology.  His own conclusion, 
stated in support of his claim, that his present disabilities 
are secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  



In this case, the veteran submitted a letter dated August 29, 
1996, from Sidney H. Yarbrough, III, M.D., asserting that it 
supported his claim.  The letter does address the veteran's 
lower extremity symptomatology, without expressing any 
opinion as to whether the service-connected left knee caused 
or aggravated the additional symptoms.  Dr. Yarbrough noted, 
"He [the veteran] stated the reason for the pain and 
swelling in his lower extremity was because of him having to 
put all or most of his weight on his right leg since 
approximately 1970."  While the doctor reported the 
veteran's assessment, Dr. Yarbrough did not endorse or in any 
way express agreement with it.  This letter does not provide 
the connection required of a well grounded claim.  

In November 1998, the Board received a letter dated August 
27, 1996, signed by Dr. Yarbrough, along with typed clinical 
notes for March and April 1996.  The veteran did not waive 
consideration of this evidence by the RO; however, it will 
not be necessary to return the case to the RO to review this 
evidence under 38 C.F.R. § 20.1304(c), as it did not provide 
pertinent evidence.  That is, it was essentially similar and 
largely verbatim of the August 29, 1996 letter in evidence; 
and, most significantly, it did not provide any evidence of a 
connection.  This case turns on the connection between the 
service-connected left knee disability and the veteran's 
other lower extremity disorders, and the new evidence was not 
pertinent.  

There is no evidence from a competent medical witness, such 
as a physician, which connects the service-connected left 
knee disability and the veteran's other lower extremity 
disorders.  See Grivois; see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

To complete the record, the RO had the veteran examined in 
June 1997.  The physician expressed the opinion that the 
right ankle, right knee and left ankle conditions were not 
due to the service-connected left knee disability.  



The rating decision on the veteran's original claim granted 
service connection for the residuals of a left knee 
meniscectomy.  X-rays in November 1977 were normal.  The 
January 1997 rating decision added the degenerative changes 
in the left knee joint to the service-connected diagnosis.  
There is no evidence of a generalized arthritis during 
service or within the first year after the veteran left 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1998).  

As there is no competent evidence to connect current right 
knee, right ankle, or left ankle disabilities to service-
connected disability or to disease or injury during service, 
the claim is not well grounded and must be denied.  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
was harmless.  See Edenfield v. Brown, 8 Vet.App. 384 (1995).  
The rating decision and statement of the case adequately 
informed the veteran of the lack of evidence to support his 
claim.  See Robinette v. Brown, 8 Vet.App. 69 (1995); Meyer 
v. Brown, 9 Vet.App. 425, 429 (1996).  

Increased Ratings 

The veteran's increased rating claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected 
disabilities have worsened raises plausible claims.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  



Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Residuals of a Left Knee Meniscectomy

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The service medical records reflect the 
excision of a fat pad and left medial meniscectomy in 
February 1971.  Subsequently, there was pain and crepitation.  
An April 1973 rating decision granted service connection for 
the meniscectomy of the left knee under Code 5259.  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1998).  

A 10 percent rating would also be supported by the pain and 
crepitation.  38 C.F.R. § 4.59 (1998).  However, these 
symptoms could not be compensated twice.  38 C.F.R. § 4.14 
(1998).   

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In his August 1996 letters, Dr. Yarbrough described symptoms 
in July 1990.  The veteran's next visit was in March 1996, 
when he had pain in his knee.  X-rays demonstrated 
degenerative arthritis of the left knee.  When last seen in 
April 1996, the veteran continued to have discomfort in his 
left knee.  



The veteran's reopened claim was received in September 1996.  

The report of the September 1996 VA examination shows the 
veteran complained of his left knee being sore at times.  
Objectively, the knee had a range of motion of 140 degrees.  
There was a scar on the left knee; scar symptoms were not 
reported.  Other impairment was "none."  The diagnosis was 
traumatic arthritis, status post meniscectomy, left knee.  

The report of an October 1996 VA rehabilitation medicine 
service consultation shows the left knee had a range of 
motion within normal limits.  There was no swelling.  There 
was a healed scar.  Tenderness was noted.  The diagnosis was 
left knee pain secondary to degenerative joint disease, 
status post medial meniscectomy.  

The file contains other outpatient records which reflect knee 
complaints without addressing the rating criteria.  

A December 1996 rating decision increased the rating to 20 
percent under Code 5258, as of September 9, 1996.  

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1998).  

The veteran's left knee was again examined by VA in June 
1997.  He complained of pain in the left knee.  Objectively, 
there was tenderness over the left malleoli.  Addressing the 
criteria of 38 C.F.R. §§ 4.40, 4.45 (1998), the examiner 
stated there was no swelling, no deformity, and no other 
impairment of the knee.  The range of left knee motion was 
from 0 degrees extension to 120 degrees flexion.  The 
diagnosis was chronic left knee pain.  



The current 20 percent rating is the highest assignable based 
on meniscectomy residuals.  38 C.F.R. Part 4, Codes 5258, 
5259 (1998).  

There is no evidence of ankylosis of the knee ratable under  
38 C.F.R. Part 4, Code 5256 (1998).  There is no evidence of 
other impairment of the knee, recurrent subluxation or 
lateral instability, ratable under 38 C.F.R. Part 4, Code 
5257 (1998).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1998).  On the June 1997 VA examination, flexion went to 120 
degrees and there was no impairment indicating a lesser 
functional range of motion.  This finding by the physician is 
very probative evidence as to the extent of the veteran's 
knee disability and outweighs the veteran's assertions as to 
the extent of the disability.  The medical findings establish 
that the functional impairment does not approximate the 
limitation of flexion to 15 degrees required for the next 
higher, 30 percent, rating.  38 C.F.R. § 4.7 (1998).  

There is no evidence of limitation of extension ratable under 
38 C.F.R. Part 4, Code 5261 (1998).  There is no evidence of 
nonunion or malunion of the tibia and fibula ratable under 
38 C.F.R. Part 4, Code 5262 (1998).  There is no evidence of 
genu recurvatum ratable under 38 C.F.R. Part 4, Code 5263 
(1998).  

There is no evidence that the meniscectomy scars are 
symptomatic and would warrant an additional rating.  
38 C.F.R. § 4.118 (1998).   

Neither the veteran's complaints, the letters from Dr. 
Yarbrough, nor the VA examination and outpatient treatment 
records describe an impairment which would 

approximate any applicable criteria for a higher rating.  
38 C.F.R. § 4.7 (1998).  As discussed above, the medical 
findings are the most probative evidence as to the extent of 
the disability.  The evidence here is not so evenly balanced 
that there is any doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  

Hypertension

Historic review in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1998) discloses that the April 1973 rating decision granted 
service connection and a 10 percent rating based on a blood 
pressure of 150/100.  Subsequent records show that medication 
was used to control the veteran's hypertension.  The current 
rating is based on the current extent of the disability, so 
this discussion will focus on the recent evidence, which is 
the most probative source of information as to the current 
extent of the disability.  Francisco.  

Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) was rated as 10 percent 
disabling where the diastolic pressure was predominantly 100 
or more; or where continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating was 
assigned where the diastolic pressure was predominantly 110 
or more with definite symptoms.  The next higher rating, 40 
percent, required diastolic pressure which was predominantly 
120 or more and moderately severe symptoms.  The highest 
rating assignable under this code was 60 percent, which 
required diastolic pressure predominantly 130 or more and 
severe symptoms.  The 40 percent and 60 percent ratings 
required careful attention to diagnosis and repeated blood 
pressure readings.  38 C.F.R. Part 4, Code 7101 (1997).  



Effective January 12, 1998, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) are rated 
as follows:  

Diastolic pressure predominantly 130 or more...........           
60
Diastolic pressure predominantly 120 or more...........           
40
Diastolic pressure predominantly 110 or more, or;                    
systolic pressure predominantly 200 or more...........             
20
Diastolic pressure predominantly 100 or more, or;                   
systolic pressure predominantly 160 or more, or;                     
minimum evaluation for an individual with a history of           
diastolic pressure predominantly 100 or more who                  
requires continuous medication for control............              
10

62 Fed. Reg. 65207, 65222 (Dec. 11, 1997), 38 C.F.R. § 4.104 
(1998).  

Review of the outpatient treatment records discloses numerous 
blood pressure readings.  None of the recent readings exceed 
diastolic pressure of 100 or a systolic pressure of 160.  

On the June 1997 VA examination, it was noted that the 
veteran's blood pressure was controlled by medication.  His 
blood pressure readings were 138/94 sitting, 144/90 lying, 
and 140/80 standing.  Examination of the heart did not 
disclose any abnormalities.  The diagnosis was essential 
hypertension.  

Determining blood pressure or identifying manifestations of 
hypertension requires medical training and experience.  
Consequently, the findings of the doctors are substantially 
more probative than the veteran's assertions of disability in 
determining the extent of the disability.  In this case, 
there are numerous blood pressure readings that establish 
that the disability does not approximate diastolic 

pressure of predominantly 110 or more or systolic pressure of 
predominantly 200 or more, which are required for the next 
higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).  Therefore, a higher rating can not be 
assigned.  


ORDER

Service connection for a right knee disorder, a right ankle 
disorder and a left ankle disorder is denied.  Increased 
ratings for residuals of a left knee meniscectomy with 
degenerative arthritis, and for hypertension, are denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

